The state has filed a motion to dismiss this appeal on the ground that plaintiff in error is a fugitive from justice, and is not now where he can be made to respond to any order or judgment which may be made or rendered in this court. In support of this motion a certified copy of the journal entry of the District Court of Mayes County has been introduced showing that plaintiff in error stands charged with robbery in that court upon a change of venue from Ottawa County; and that on the 14th day of June, 1910, the case being called, plaintiff in error made default and a forfeiture was taken on his bond. The affidavit of one of his bondsmen in that case has also been filed, showing that plaintiff in error is a fugitive from justice; that diligent search has been made for him, that his bondsmen have offered a reward for his apprehension, and that all efforts to apprehend him and to ascertain his whereabouts have proved futile. No response to the motion has been filed and no counter showing has been made. *Page 660 
It was held in Jacobs v. State, 3 Okla. Crim. 648,108 P. 429, and in Tyler v. State, 3 Okla. Crim. 179, 104 P. 919, that where a plaintiff in error becomes a fugitive from justice, and puts himself in such place or condition that he cannot be made to respond to any order or judgment of this court made in his case on appeal, his appeal will be dismissed. It therefore follows that the motion in this case should be sustained. Further, an examination of the case-made discloses no proof of notice of appeal, and this also is fatal to the appeal. The appeal is therefore dismissed.
FURMAN, PRESIDING JUDGE, and DOYLE, JUDGE, concur.